DETAILED ACTION
This action is in response to the submission filed on 2/3/2020.  Claims 1-20 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).



Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
A computer-implemented method for designing, with a CAD system, a 3D modeled object representing a mechanical part, the method comprising:

obtaining a B-rep representing the mechanical part, the B-Rep having faces and edges;

obtaining a first set of faces and a feature type, the feature type being either a depression feature type or a protrusion feature type; and

automatically by the CAD system, recognizing a second set of faces within the first set of faces, the second set of faces representing a feature of the provided feature type.


The limitation of “recognizing a second set of faces within the first set of faces, the second set of faces representing a feature of the provided feature type” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), example (iv) -  a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind. The limitation, as drafted and under a broadest reasonable interpretation, is directed towards comparing parameters to a profile, the profile indicating 
Under step 2A prong two, the judicial exception has not been integrated into a practical application.  Here, the claim recites four additional limitations that is not an abstract idea: (1) A computer-implemented method for designing, with a CAD system, a 3D modeled object representing a mechanical part, (2) obtaining a B-rep representing the mechanical part, the B-Rep having faces and edges; and (3) obtaining a first set of faces and a feature type, the feature type being either a depression feature type or a protrusion feature type; and (4) automatically, by the CAD system.
The first additional limitation of “A computer-implemented method for designing, with a CAD system, a 3D modeled object representing a mechanical part” is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (v) Requiring the use of software to tailor information and provide it to the user on a generic computer. Similar to using software to tailor information on a general purpose computer, a program to design a 3D modeled object on a general purpose computer is using a computer as a tool to perform an abstract idea.
The second additional limitation of “obtaining a B-rep representing the mechanical part, the B-Rep having faces and edges” falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation is insignificant extra-solution activity because it amounts to data gathering and outputting in order to perform an abstract idea. See MPEP 2106.05(g) example (iv) of “Mere Data Gathering”- Obtaining 
The third additional limitation of “obtaining a first set of faces and a feature type, the feature type being either a depression feature type or a protrusion feature type” falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation is insignificant extra-solution activity because it amounts to data gathering and outputting in order to perform an abstract idea. See MPEP 2106.05(g) example (iv) of “Mere Data Gathering”- Obtaining information about transactions using the Internet to verify credit card transactions. Obtaining data does not add a meaningful limitation to the abstract idea.
The fourth additional limitation of “automatically, by the CAD system” is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (v) Requiring the use of software to tailor information and provide it to the user on a generic computer. Similar to using software to tailor information on a general purpose computer, a program to automatically recognize on a general purpose computer is using a computer as a tool to perform an abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of “designing a 3D modeled object”, but, as drafted, the claim only associates certain data with other data rather than using that data for the practical application of 
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The additional limitations of “A computer-implemented method for designing, with a CAD system, a 3D modeled object representing a mechanical part”, “obtaining a B-rep representing the mechanical part, the B-Rep having faces and edges”, “obtaining a first set of faces and a feature type, the feature type being either a depression feature type or a protrusion feature type” and “automatically, by the CAD system” are not significantly more because it is considered well understood, routine, and conventional. The Specification indicates that “A typical example of computer-implementation of a method is to perform the method with a system adapted for this purpose. The system may comprise a processor coupled to a memory and a graphical user interface (GUI), the memory having recorded thereon a computer program comprising instructions for performing the method. The memory may also store a database. The memory is any hardware adapted for such storage, possibly comprising several physical distinct parts (e.g. one for the program, and possibly one for the database)” and “A number of systems and programs are offered on the market for the design, the engineering and the (Publication, paras [0003], [0080]). Thus, the specification acknowledges that obtaining 3D representation, features and faces for the purpose of designing 3D object for use in parts manufacturing is well understood, routine, and conventional.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.
Claim 13 is similarly rejected as claim 1 above. In addition, the claim recites the additional elements of “A non-transitory data storage medium” which is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (v) Requiring the use of software to tailor information and provide it to the user on a generic computer. Similar to using software to tailor information on a general purpose computer, a program to design a 3D modeled object on a general purpose computer is using a computer as a tool to perform an abstract idea, which is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 17 is similarly rejected as claims 1 and 13 above. In addition, the claim recites the additional elements of “A computer comprising: a processor coupled to a memory and a display” which is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (v) Requiring the use of software to tailor information and provide it to the user on a generic computer. Similar to using software to tailor information on a general purpose computer, a program to design a 3D modeled object on a general purpose computer is using a computer as a tool to perform an abstract idea, which is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the display amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-12, 14-16, and 18-20 are similarly rejected as claim 1 above, and are further directed to specific components and features being obtained or recognized, and using a display and user interaction to select, display and define, which as drafted, is a process that, under its broadest reasonable interpretation covers performance of a mental process, but for the recitation of the generic computer components of a “display” for displaying, with the insignificant extra-solution activity of obtaining features and boundary representations. The obtaining steps are recited at a high level of generality (i.e., as a general means of receiving input for use in the recognizing steps) and amounts to mere data collecting, which is a form of insignificant extra-solution activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of mental process but for the recitation of generic computer components and insignificant extra-solution activity, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.



Claim Objections
Claims 1-20 are objected to because of the following informalities:  the claims recite the abbreviations and acronyms “B-rep”, “3D” and “CAD” which should be spelled out at “boundary representation”, “three dimensional” and “computer-aided design” before abbreviations are used.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/178106 (“King”), provided by Applicant’s file wrapper.
Regarding claims 1, 13 and 17, King teaches:
A computer-implemented method for designing, with a CAD system, a 3D modeled object representing a mechanical part (King: page 1, lines 12-15, lines 19-20, “geometric modification to the base model”; page 5, “Direct modelling, or variational direct modelling may be used in any case where an object or article is represented as a solid, including machine parts, vehicles,
25 equipment installations, building layouts, engineering structures, or chemical
structures”), the method comprising:

obtaining a B-rep representing the mechanical part, the B-Rep having faces and edges (King operates over a model of part, comprising faces and edges which define the boundary of the model: Figure 1A-1C; page 6, lines 15-20; page 10 lines 12-13, “the boundary consists of all edges where one face…” therefore King disclose providing a boundary representation of a mechanical part as input. Note: “B-rep” is an abbreviation of the term boundary representation);

obtaining a first set of faces and a feature type, the feature type being either a depression feature type or a protrusion feature type (King: page 6, lines 12-25, “If the user selects only a limited number of faces of the part, the model is able to determine all other elements of the part to which subsequent modelling steps must be applied. The part 11a includes a base 12, a first raised section 13, a second raised section 14 and a topological feature, typically a pocket or protrusion, for which the user wishes to 20 modify the location. In this example, the feature is shown as a protrusion 15, for example an item that must fit into a corresponding opening in another part of the complex body”; the first set of faces can be the base or raised sections; the term ‘pocket’ corresponds to the term ‘depression’ of the claim); and

automatically by the CAD system, recognizing a second set of faces within the first set of faces, the second set of faces representing a feature of the provided feature type (King: page 7, “The identified candidate regions are regions that may usefully be separated from
the model. Typically, these regions correspond to protrusions, or pockets, having an
equal convexity boundary”; page 9, “The basic requirement for a region of interest is that it can be separated from the base model and later reconnected. The choice of suitable regions is therefore dependent on the available separation and reconnection methods as discussed hereinafter. The simplest form of region to choose for this method is a connected protrusion, or pocket, with consistent convexity at its boundary with the model”; page 12, line 31-page 13 line 17; Figures 12A-12B; the pockets/protrusions correspond to the second set of faces of the claim).

Regarding claim 8, King teaches:

The method of claim 1, wherein obtaining the first set of faces comprises:

displaying the B-rep on a display of the CAD system (King operates over a model of part, comprising faces and edges which define the boundary of the model: Figure 1A-1C; page 6, lines 15-20; page 10 lines 12-13, “the boundary consists of all edges where one face…”; Fig. 13, “Display”; Fig. 14, “Output the modified representation of the part”; therefore King disclose providing a boundary representation of a mechanical part as input. Note: “B-rep” is an abbreviation of the term boundary representation); and

selecting the first set of faces by graphical user-interaction (King: page 2, “separating the one or more regions from the model to form a separated region and a base model”; page 6, “the user selects only a limited number of faces of the part…”).

Regarding claim 9, King teaches:
The method of claim 8, wherein the selecting of the first set of faces includes:

by graphical user-interaction, defining a closed curve on the display (King: Figs. 10-11; page 12, “extend the (shaded) cylinder face so that it heals with itself and results in a simple cylinder region 20 with circular edges at each end”; cylinders are closed curves), and

automatically by the CAD system, identifying each face of the B-rep of which projection on the display is entirely included inside the closed curve (King: page 12, “extend the (shaded) cylinder face; page 10, “input contains a set 10 of faces that are being changed in the same way (all being moved by the same vector, for example). A check is then made to confirm that the set of faces form a protrusion or pocket by checking that the boundary has single convexity. The boundary consists of all edges where one face is in the set and one is not in the set of faces being considered. If so, that set of faces are designated as a region of interest”; the set of faces that form the pocket are the faces inside the closed curve).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 10-12, 14-16 and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/178106 (“King”) in view of “Edge-Based Identification of DP-Features on Free-Form Solids” (“Lim”), both provided by Applicant.
Regarding claims 2, 14, and 18, King does not teach but Lim does teach:
The method of claim 1, wherein the second set of faces forms a connection between one or more elementary subsets, wherein a smooth skin being a face or a connected set of faces containing only smooth internal edges (this limitation is interpreted to merely recite that a connected set of faces makes a smooth surface, which appears to be the definition of smoothness; Lim: page 854, “The algorithm processes each component of the VEG by
searching for closed and open cycles of smoothly connected edges. The search algorithm starts by identifying and grouping edges that are smoothly connected (i.e., vertex adjacent edges having G1 continuity)”, “The result of the graph search is a set of smoothly connected chains of edges that can be closed or open (Fig. 5)”), where:

when the obtained feature type is the depression feature type, a first elementary subset is a connected set of one or more faces bounded by convex edges or round faces only and containing no convex internal edge and no round face, the first elementary subset being either not a smooth skin or a smooth skin satisfying a concavity criterion (this limitation is interpreted to be merely the definition of a smooth depression; Lim: page 853, “Free-form depression. An area of an object’s surface bounded by a sequence of smoothly connected convex edges. Both these areas can be formed into volumes by skinning the boundary edge loop to form an additional face which covers a depression or partitions a protrusion. While these definitions are not definitive, they are applicable to large numbers of DP-features found on free-form component models. Fundamental to these definitions is the classification of edges as concave or convex”), and/or

when the obtained feature type is the protrusion feature type, a second elementary subset Is a connected set of one or more faces bounded by concave edges or filet faces only and containing no concave internal edge and neo fillet face, the second elementary subset being either not a smooth skin or a smooth skin satisfying a convexity criterion.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined King (directed to designing a 3D modeled object) with Lim (directed to smooth depressions and protrusions) and arrived at designing a 3D modeled object with smooth depressions and protrusions. One of ordinary skill in the art would have been motivated to make such a combination because “locating DP-feature boundaries defined by edge vexity and G1 continuity. These feature boundaries can be used to generate surfaces and volumes that enable Boolean operations to form protrusions and depressions into separate volumes. Since concave edges frequently give rise to manufacturing difficulties, this work has been driven by the desire to divide complex parts into sets of smaller components that can be easily produced and assembled to form the desired shape” (Lim: Conclusion).

Regarding claims 3, 15 and 19, King teaches:
The method of claim 2, wherein the second set of faces comprises all elementary subsets of the first set (King: page 10, line 33-page 11, line 1, “single region of interest consisting of all the faces”).

Regarding claims 4, 16, and 20, King does not teach but Lim does teach:
(this is interpreted to mean that subsets/face are connected to each other either by edge or face; Lim: page 854, “The result of the graph search is a set of smoothly connected chains of edges that can be closed or open (Fig. 5). Linear edges are added to close open chains. Only closed chains that do not self-intersect and form an unbranched loop of edges are kept”), where:

when the provided feature type is the depression feature type, the predetermined edge type is the convex edge type and the predetermined face type is the round face type, and/or

when the provided feature type is the protrusion feature type, the predetermined edge type is the concave edge type and the predetermined face type is the fillet face type (Lim: page 852, “Free-form protrusion. An area on an object’s surface bounded by a sequence of smoothly connected concave edges”; Fig. 5, “Detail showing the maze of edges associated with the fillets. The example search shows a smoothly connected chain set of edges defining one leg profile (forming an “open” chain)”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined King (directed to designing a 3D modeled object) with Lim (directed to smooth depressions and protrusions) and arrived at designing a 3D modeled object with smooth depressions and protrusions. One of ordinary skill in the art would have been motivated to make such a combination because “locating DP-feature boundaries defined by edge vexity and G1 continuity. These feature boundaries can be used to generate surfaces and volumes that enable Boolean operations to form protrusions and depressions into separate volumes. Since concave edges frequently give rise to manufacturing difficulties, this work has been driven by the desire to divide complex parts into sets of smaller components that can be easily produced and assembled to form the desired shape” (Lim: Conclusion).

Regarding claim 5, King does not teach but Lim does teach:
The method of claim 2, wherein:

a smooth skin bounded by convex edges or round faces only and containing no convex internal edge and no round face satisfies the concavity criterion when the smooth skin cannot be arbitrarily offset in the direction of its normal vector while remaining smooth (referring back to claim 2, this limitation is further defining a depression-type feature and is interpreted to mean that a depression feature and is no longer smooth when being offset, which appears to be the necessary feature of smoothness; Lim: page 853, “Free-form depression. An area of an object’s surface bounded by a sequence of smoothly connected convex edges. Both these areas can be formed into volumes by skinning the boundary edge loop to form an additional face which covers a depression or partitions a protrusion. While these definitions are not definitive, they are applicable to large numbers of DP-features found on free-form component models. Fundamental to these definitions is the classification of edges as concave or convex”; page 853, “Using the surface normals at these points and the orientation of the edge, vexity can be calculated by vector products [18]. Initially, the points used to generate surface normals are located 0.001 units along the intersection curve. However, if the resulting vexity is smooth (i.e., the orientation of the two surfaces is coincident in the neighborhood of the edge), successive pairs of normals are generated with the same step size until a concave/convex smooth relationship is established or the end of the intersection curve is reached; in this case, the edge is classified as smooth”), and/or

a smooth skin bounded by concave edges or fillet faces only and containing no concave internal edge and no fillet face satisfies the convexity criterion when the smooth skin cannot be arbitrarily offset in the opposite direction of its normal vector while remaining smooth.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined King (directed to designing a 3D modeled object) with Lim (directed to smooth depressions and protrusions) and arrived at designing a 3D modeled object with smooth depressions and protrusions. One of ordinary skill in the art would have been motivated to make such a combination because “locating DP-feature boundaries defined by edge vexity and G1 continuity. These feature boundaries can be used to generate surfaces and volumes that enable Boolean operations to form protrusions and depressions into separate volumes. Since concave edges frequently give rise to manufacturing difficulties, this work has been driven by the desire to divide complex parts into sets of smaller components that can be easily produced and assembled to form the desired shape” (Lim: Conclusion).

Regarding claim 6, King teaches:
The method of claim 2, wherein the recognizing further includes:

determining one or more candidate elementary subsets, where:

when the provided feature type is the depression feature type, a candidate elementary subset is a connected set of one or more faces bounded by convex edges or round faces only and containing no convex internal edge and no round face (this portion of the limitation appears to be merely a definition of a depression feature; King: page 6, lines 12-25, “The part 11a includes a base 12, a first raised section 13, a second raised section 14 and a topological feature, typically a pocket or protrusion, for which the user wishes to 20 modify the location. In this example, the feature is shown as a protrusion 15, for example an item that must fit into a corresponding opening in another part of the complex body”; page 7, “The identified candidate regions are regions that may usefully be separated from the model. Typically, these regions correspond to protrusions, or pockets, having an equal convexity boundary”; page 9, “The basic requirement for a region of interest is that it can be separated from the base model and later reconnected. The choice of suitable regions is therefore dependent on the available separation and reconnection methods as discussed hereinafter. The simplest form of region to choose for this method is a connected protrusion, or pocket, with consistent convexity at its boundary with the model”; page 12, line 31-page 13 line 17; Figures 12A-12B; the pockets/protrusions correspond to the second set of faces of the claim the term ‘pocket’ corresponds to the term ‘depression’ of the claim), and/or

when the provided feature type is the protrusion feature type, a candidate elementary subset is a connected set of one or more faces bounded by concave edges or fillet faces only and containing no concave internal edge and no fillet face,

wherein the determining of the one or more candidate elementary subsets partitioning the first set of faces into faces which each belong to exactly one candidate elementary subset and faces which belong to no candidate elementary subset (this limitation is stating that a face is included if it is to be included and if it is not to be included it isn’t included; King: page 10, “if the set
15 of faces 32, 33, 34, 35, including hidden faces 50, 51 are not initially confirmed as
forming a protrusion or pocket, then a subset of faces may be checked by shrinking back the boundary to consistent convexity, for example as shown in Fig.6, where face 32 does not form part of the protrusion, but faces 33, 34, 35, 50, 51 do form a protrusion, so the subset 33, 34, 35, 50, 51 is extracted”); and

identifying the one or more elementary subsets among the determined candidate elementary subsets (King: page 14, “The likelihood of a successful outcome is improved by being able
5 to work on only a subset of the full model and to discount features which cause a
failure, but continue with, or restart a run of the process knowing that the cause of the
fault has been removed”; working on only one subset implied it was identified).

Regarding claim 7, King does not teach but Lim does teach:
The method of claim 6, wherein the determining the one or more candidate elementary subsets includes iteratively visiting faces of the first set (Lim: page 954, “Step 2 of the best first search algorithm can be described as follows: A best-first search operator Seq is applied on S to
extract a set, CSeq, of smoothly connected chains of edges, with G1 continuity: S !
Seq CSeq. The process has four steps: Step 2.1. Initiate a new search: . Select a seed_edge (i.e., an unvisited edge from the set of edges, S), set it to curr_edge, mark as “visited” and
add to start of new chain list”, “Step 2.3. Repeat Steps 2.1 and 2.2 until all the edges in S are
“visited.””), where visiting a face further including:

determining whether the face is to be included in a candidate elementary subset (Lim: page 954, “Step 2.2. Adding an edge to the chain list”), and when the face is to be included in the candidate elementary subset, including the face in the elementary subset and determining that the face is not to be visited again (Lim: page 954, “Step 2.3. Repeat Steps 2.1 and 2.2 until all the edges in S are “visited.”; “Step 2.4. Delete all self-intersecting chains in CSeq”, if they are deleted they are not visited again).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined King (directed to designing a 3D modeled object) with Lim (directed iteratively visiting faces) and arrived at designing a 3D modeled object with iteratively visiting faces. One of ordinary skill in the art would have been motivated to make such a combination because “locating DP-feature boundaries defined by edge vexity and G1 continuity. These feature boundaries can be used to generate surfaces and volumes that enable Boolean operations to form protrusions and depressions into separate volumes. Since concave edges frequently give rise to manufacturing difficulties, this work has been driven by the desire to divide complex parts into sets of smaller components that can be easily produced and assembled to form the desired shape” (Lim: Conclusion).

Regarding claim 10, King teaches:
The method of claim 9, wherein the selecting of the first set of faces further includes, automatically by the CAD system:

partitioning the identified faces into disjoint connected subsets of faces, where one and only one subset is the first set of faces (King: page 2, “separating the one or more regions from the
model to form a separated region and a base model”; page 6, “If the user selects only a limited number of faces of the part”); 

King does not teach but Lim does teach:
and discarding all other subsets (Lim: page 954, “Step 2.3. Repeat Steps 2.1 and 2.2 until all the edges in S are “visited.”; “Step 2.4. Delete all self-intersecting chains in CSeq”; the deleted chains are discarded).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined King (directed to designing a 3D modeled object) with Lim (directed to discarding subsets) and arrived at designing a 3D modeled object with discarding subsets. One of ordinary skill in the art would have been motivated to make such a combination because “locating DP-feature boundaries defined by edge vexity and G1 continuity. These feature boundaries can be used to generate surfaces and volumes that enable Boolean operations to form protrusions and depressions into separate volumes. Since concave edges frequently give rise to manufacturing difficulties, this work has been driven by the desire to divide complex parts into sets of smaller components that can be easily produced and assembled to form the desired shape” (Lim: Conclusion).

Regarding claim 11, King does not teach but Lim does teach:
(Lim: page 852, “casting, pressing, or forging”), a stamped part, and/or a folded part.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined King (directed to designing a 3D modeled object) with Lim (directed to forged parts) and arrived at designing a 3D modeled object a forging it. One of ordinary skill in the art would have been motivated to make such a combination because “locating DP-feature boundaries defined by edge vexity and G1 continuity. These feature boundaries can be used to generate surfaces and volumes that enable Boolean operations to form protrusions and depressions into separate volumes. Since concave edges frequently give rise to manufacturing difficulties, this work has been driven by the desire to divide complex parts into sets of smaller components that can be easily produced and assembled to form the desired shape” (Lim: Conclusion).

Regarding claim 12, King does not teach but Lim does teach:
The method of claim 1, wherein: 

when the feature type is the depression feature type, the feature of the obtained feature type is: a mass reduction feature, a space reservation feature, a fixture feature, a tightness feature, an adjustment feature, a positioning feature, a mechanical joint feature, a cooling feature, a space reservation feature, a revolute or cylindrical mechanical joint feature, an assembly feature and/or a stiffening feature, (the claim is interpreted to require only either the depression or the protrusion feature)

and/or when the feature type is the protrusion feature type (Lim: page 855, “This extends the protrusion feature into a recess on the surface of the object allowing an assembly location interface to be created”), the feature of the provided feature type is: a stiffening feature, a fixture feature, a positioning pin feature, a revolute or cylindrical mechanical joint feature, a support for all machined and drilled protrusions feature, an assembly feature (Lim: page 855, “This extends the protrusion feature into a recess on the surface of the object allowing an assembly location interface to be created”; Fig. 7, “Assembly interface feature formed by separator volume”; page 857, “An example of such a component is a turbine rotor assembly (Fig. 11), where a large base unit accepts smaller attachments”), and/or a space reservation feature.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined King (directed to designing a 3D modeled object) with Lim (directed to assembly protrusion features) and arrived at designing a 3D modeled object with assembly protrusion features. One of ordinary skill in the art would have been motivated to make such a combination because “locating DP-feature boundaries defined by edge vexity and G1 continuity. These feature boundaries can be used to generate surfaces and volumes that enable Boolean operations to form protrusions and depressions into separate volumes. Since concave edges frequently give rise to manufacturing difficulties, this work has been driven by the desire to divide complex parts into sets of smaller components that can be easily produced and assembled to form the desired shape” (Lim: Conclusion).









Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
“Automatic small depression feature recognition from solid B-rep models for meshing”: automatic algorithm for recognizing small depression features for the purpose of mesh generation.
“B-rep model simplification by automatic fillet-round suppressing for efficient automatic feature recognition”: several issues on fillet/round suppressing are discussed and a relatively general and robust approach is proposed to suppress blendings in B-Rep models of mechanical parts before the surface feature recognition and volumetric feature extraction.
“An approach to recognize interacting features from B-Rep CAD models of prismatic machined parts using a hybrid (graph and rule based) technique”: a new hybrid (graph + rule based) approach for recognizing the interacting features from B-Rep CAD models of prismatic machined parts. The developed algorithm considers variable topology features and handles both adjacent and volumetric feature interactions to provide a single interpretation for the latter. The input CAD part model in B-Rep format is preprocessed to create the adjacency graphs for faces and features of associated topological entities and compute their attributes
US 2011/0282632: method of computer-aided design of edges connecting faces of a modeled object, the method comprising a step of: determining a structure of subsets of faces and edges of specified convex or concave type, by iteratively disconnecting faces connected by edges of one type from a parent subset, whereby said parent subset is decomposed into child subsets.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148